Citation Nr: 0025552	
Decision Date: 09/25/00    Archive Date: 10/04/00

DOCKET NO.  93-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for asthma and 
emphysema.  

2.  Entitlement to service connection for arteriosclerotic 
cardiovascular disease secondary to exposure to herbicides.  

3.  Entitlement to an increased disability rating for mild 
low back pain with spasm, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1971 
to October 1984.  

This appeal arises from a November 1997 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO, in pertinent part, denied the issues of entitlement 
to service connection for asthma and emphysema, entitlement 
to service connection for arteriosclerotic cardiovascular 
disease secondary to exposure to herbicides, and entitlement 
to a disability evaluation greater than 10 percent for mild 
low back pain with spasm.  

In February 2000, the Board of Veterans' Appeals (Board) 
granted service connection for bilateral hearing loss and 
denied service connection for refractive error.  In December 
1998 rating action, the RO granted service connection for 
status post bilateral flash burn injuries, including 
keratoconjunctivitis sicca.  This represents a complete grant 
of the benefit sought.

In the notice of disagreement which was received at the RO in 
September 1998, the veteran appeared to raise the issues of 
entitlement to service connection for multiple joint disease, 
osteoarthritis, and "osteoperiostitis".  These claims have 
not been developed for appellate consideration and are 
referred to the RO for appropriate action.  


REMAND

In February 2000, the Board remanded this case to the RO for 
additional development of the evidence.  The Board noted that 
a review of the claims folder indicated that the veteran had 
undergone several VA evaluations in September 1997, including 
VA examinations for diseases of the heart; non-tuberculosis 
diseases and injuries; hand, thumb, and fingers; aid and 
attendance and housebound status; and general medical 
purposes.  The RO was requested to obtain these medical 
reports.  

The RO requested these records from the VA Medical Center 
(VAMC) in Montgomery, Alabama.  That facility furnished 
outpatient records and the veteran's patient profile, which 
indicates that a C&P examination was scheduled for September 
19, 1997.  However, the requested VA examination reports were 
not included and were not referenced.  The adjudication 
folder was apparently then transferred to the VAMC in 
Tuskegee.  The Board is of the opinion that another attempt 
to obtain these records should be made.   Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992) (regarding records in constructive 
possession of VA).  

Also in the February 2000, the Board requested a VA 
examination by an orthopedist to determine the severity of 
this service-connected low back disability.  In relevant 
part, the Board asked that the examiner who conducted the 
evaluation provide the results of the range of motion testing 
of the veteran's lumbosacral spine, including the normal 
ranges of motion of the lumbosacral spine.  

The veteran underwent the requested VA spine examination in 
June 2000.  In the report of this evaluation, the examiner 
concluded that he found no objective evidence either on 
clinical examination or on x-ray study which would impair the 
veteran's ability to function.  The examiner stated that the 
veteran had the following ranges of motion of his lumbosacral 
spine:  flexion to 80 degrees, extension to 30 degrees, and 
bilateral lateral bending to 40 degrees.  The examiner did 
not include in the report the normal ranges of motion of the 
lumbosacral spine as requested by the Board.  

In an August 2000 statement, the veteran's representative 
stated that the June 2000 VA spine examination is not in 
accordance with the Board's remand instructions and is, thus, 
inadequate for rating purposes.  It was stated that the 
examiner did not provide the normal ranges of motion of the 
lumbar spine as the Board had requested in the February 2000 
remand.  The United States Court of Appeals for Veterans 
Claims (Court), in Stegall v. West, 11 Vet. App. 268 (1998), 
indicated, in pertinent part, that there exists a "compelling 
need to hold...that a remand...by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders."

Accordingly, the case is REMANDED to the RO for the following 
development:  

1.  It is requested that the RO ask the 
VAMCs in Montgomery and Tuskegee to 
conduct a search the September 19, 1997 
VA examination reports.  If the reports 
cannot be locate the VAMCs should so 
state.  

2.  Thereafter, the claims folder should 
be forwarded to the VA examiner who 
conducted the June 2000 examination or, 
if unavailable another appropriate 
specialist for an addendum.  The examiner 
is requested to list the normal ranges of 
motion of the lumbosacral spine.  If the 
examiner desires additional testing or 
examination it should be conducted. 

Thereafter, the case should be reviewed by the RO, to include 
consideration of DeLuca v. Brown, 8 Vet.App. 202 (1995).  If 
the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and given an opportunity to respond.  The case 
should then be returned to the Board for appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




